COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 RAUL SARABIA, JR,                                  §           No. 08-22-00064-CR

                               Appellant,           §              Appeal from the

 v.                                                 §        207th Judicial District Court

 THE STATE OF TEXAS,                                §          of Comal County, Texas

                               Appellee.            §            (TC# CR2018-305)



                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

trial court’s judgment. We therefore affirm the judgment of the court below and grant counsel’s

motion to withdraw. We further order that Appellee recover from Appellant and his sureties, if

any, see TEX.R.APP.P. 43.5, on the judgment and all costs, for which let execution issue. This

decision shall be certified below for observance.

       IT IS SO ORDERED THIS 20TH DAY OF DECEMBER, 2022.

                                             SANDEE B. MARION, Chief Justice (Ret.)

Before Rodriguez, C.J., Alley, and Marion, C.J.(Ret.)
Marion, C.J. (Ret.) (Sitting by Assignment)